Citation Nr: 1620296	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah



THE ISSUE

Entitlement to a compensable rating for headaches prior to February 16, 2016, and a rating in excess of 30 percent from that date.



REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for headaches, rated 0 percent, effective January 19, 2012.  An April 2014 rating decision assigned an earlier effective date of December 18, 2012 as the effective date of the award.  In December 2015, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  A February 2016 rating decision recharacterized the headaches as migraine variants, and increased the rating to 30 percent, effective February 16, 2016.  [The issue is characterized to reflect that "staged" rating are assigned, and that both "stages" are on appeal.  The Veteran's records are currently in the jurisdiction of the Salt Lake City, Utah RO.

[The December 2015 Board decision also decided that new and material evidence had been received to reopen a claim of service connection for ulcerative stomatitis and denied it on the merits; and denied service connection for bilateral cataracts, posterior vitreous detachment, mild epiretinal membrane and left eye benign choroidal nevus; right ear hearing loss; unknown virus; kidney stones; bladder cancer; a right middle finger disability; a cervical spine disability; a right lower forearm disability; and a right knee disability.  Thus, those matters are resolved.]

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities (raised in the context of the instant claim for increase) is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required. 


FINDINGS OF FACT

1.  Prior to February 16, 2016, the Veteran service-connected headaches were not shown to be prostrating, but were manifested by daily mild to moderate headaches; headaches requiring rest periods most days were not shown.
2.  From February 16, 2016, the Veteran's service connected headache disorder is shown to have been manifested by monthly prostrating headaches; very frequent completely prostrating and prolonged attacks of headaches productive of severe economic inadaptability are not shown.   .


CONCLUSION OF LAW

The Veteran's service-connected headaches warrant staged ratings of 10 percent prior to February 16, 2016 and 30 percent, but no higher, from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.124a, Diagnostic Codes (Codes) 8045, 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with an award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  It is not alleged that notice was less than adequate.

The Veteran's VA medical records have been secured.  He has been afforded VA examinations, including pursuant to the Board's remand.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On May 2013 VA examination for headaches, the Veteran stated he has chronic daily headaches that last all day.  He described the headaches as dull, but sometimes throbbing, starting from both eyes and radiating to the vertex and frontoparietal and temporal areas.  He took over-the-counter medication for the headaches at least every other day, and that usually alleviated the headaches.  He stated he was sensitive to light and experienced changes in vision.  He denied prostrating attacks of headache pain.  The diagnosis was chronic daily headaches.  The examiner stated there was no evidence of migraine headaches in the medical records and, therefore, the Veteran did not have a diagnosis of such.  The Veteran said he could not concentrate and cannot work since his vision comes and goes when he has headaches.  

On February 16, 2016 VA examination for headaches, the Veteran stated his headaches last all day.  He claims he becomes prostrate for around 10 to 15 minutes.  It was noted that he did not take any medication for the headaches.  He stated he has constant head pain, and that he is sensitive to light and sound.  He said he has prostrating attacks of headache pain once a month.  The examiner indicated that he did not have very prostrating and prolonged attacks of headache pain productive of severe economic inadaptability.  The self-reported functional impact on his ability to work is that he is semi-retired.  He stated he is self-employed and that being on a computer aggravates his headaches and leads him to be unproductive.  The diagnosis was migraine headaches.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to February 16, 2016 the Veteran did not have a diagnosis of migraine headaches.  Because there is no specific diagnostic code provided for rating non-migraine, non-trauma-related, headaches, the disability was rated by analogy to migraine headaches, and assigned a 0 percent rating because the headaches were not shown to be manifested by characteristic prostrating attacks.  Comparing the manifestations of the Veteran's headaches shown by the record prior to the February 2016 VA examination with the rating schedule criteria (in 38 C.F.R. § 4.124a) the Board finds that the more appropriate analogous rating would be to Code 8045 (for residuals of TBI) and the provisions for Evaluation of Cognitive Impairment and other Residuals of TBI Not Otherwise Classified.  [The Board observes that while the Veteran's headaches are not service connected as residuals of TBI, neither were they found to be of a migraine-type prior to February 2016.]  The analogy to Code 8045 is more appropriate because the manifestations of the Veteran's headaches were more closely analogous to the symptoms listed in the criteria for rating TBI which provide that subjective symptoms of occasional headaches are associated with a Level 0 impairment; daily mild to moderate headaches are associate with a 1 Level of impairment; and headaches requiring rest periods during most days are associated with a Level 2 impairment.  See 38 C.F.R. §§  4.20, 4.124a.  

Under Code 8100 (for migraine headaches) a 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating is warranted with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks a 0 percent rating is to be assigned.  38 C.F.R. § 4.124a.

Prior to February 16, 2016 the record (essentially the report of the May 2013 VA examination) shows that the Veteran specifically denied having prostrating headaches.  While he stated the headaches lasted all day, over-the-counter medication (every-other day, notably) generally alleviated his headaches.  Such manifestations are consistent with the Level 1 symptoms of daily mild to moderate headaches that mildly interfere with work, instrumental activities of daily living, or work, family, or other relationships.  Accordingly they warrant a 10 percent rating by analogy to the criteria for rating residuals of TBI.  The next higher (40%) rating  under the TBI rating criteria assigned for Level 2 impairment is warranted when the level of impairment is consistent with "marked" fatigability, and the headaches require rest periods most days.  Headache impairment of such severity was simply not shown prior to February 16, 2016.   

Turning to the rating from February 16, 2016, the Board finds that the analogy to migraine headaches becomes the more appropriate one, as the headaches are shown to be of a migraine/migrainous-type nature.  As a 30 percent rating has been assigned, the determination rests on whether the manifestations of the disability meet of approximate the criteria for the next higher (50 percent) rating, i.e., whether the headaches are manifested by very frequent and prolonged attacks productive of severe economic inadaptability.  This term is not defined in the regulations.  The Court has stated that it is not synonymous with being completely unable to work, and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  The Board notes that on February 16, 2016 VA examination, it was noted that the headaches did not require medication (he did not take any); the Veteran self-reported that he was semi-retired, but self- employed (although prolonged computer use aggravated the headaches); and the examiner specifically found that the Veteran did not have headaches that were productive of severe economic inadaptability.  Such findings neither meet nor approximate the criteria for the 50 percent rating.  Consequently, a rating in excess of 30 percent from February 16, 2016 is not warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's headaches are encompassed by the schedular criteria for the ratings now assigned.  The analogous rating criteria provide for higher ratings, but those criteria (impairment equivalent to that in the criteria) are not met.  He has not alleged/identified any symptoms or functional impairment not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A 10 percent rating is granted for the Veteran's headaches for the period prior to February 16, 2016, subject to the regulations governing payment of monetary awards.

A rating in excess of 30 percent for the headaches from February 16, 2016 is denied.




REMAND

On VA headache examination the Veteran asserted that he is semi-retired because of his headaches, and that working on a computer (in his part-time self-employment) aggravates his headaches.  Such allegations raise the issue of entitlement to a TDIU rating in the context of the increased rating for headaches claim.  As this issue has not been developed for appellate consideration, a remand for such action is necessary.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The case is REMANDED for the following:

The AOJ should provide the Veteran VCAA-compliant notice addressing the matter of entitlement to a TDIU rating, provide him a TDIU application, (VA Form 21-8940), and afford him opportunity to respond/complete and submit the application.  If he does so, the AOJ should develop and adjudicate the claim for a TDIU rating.  The Veteran should be advised that the matter of entitlement to a TDIU rating will be fully before the Board only if he timely perfects an appeal of an AOJ denial of such claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


